Title: To Thomas Jefferson from Bernard Peyton, 1 March 1824
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Rich’d
1 March 1824Agreeable to the request contained in your favor of the 25th inst, now before me, have this day forwarded Bank check, for one hundred forty six, $146 Dollars, to E. Copeland Junior of Boston, with a request that it may be placed at your credit—I expect your North Carolina Wine this Week, & will forward it by Johnson when he next goes up with his Boat—With great respect Dr Sir, Yours very TrulyBernard Peyton